DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of mRNA expression of a cell for the species of profiles, a sum of the occurrences of the target in the expression profiles selected for the species of occurrence of the target, and training and using a machine learning model for the species of identifying the expression profile in the reply filed on 20 Aug. 2021 is acknowledged.
Claims 9-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 Aug. 2021.

Status of Claims
Claims 1-26 are pending.
Claims 9-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-8, 11-18, and 22-26 are rejected.
Claims 1-3, 13, 17-18, 22-23, and 25 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/476,522 filed 24 March 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 24 March 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 Oct. 2018, 08 May 2020, and 23 Aug. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 20 March 2018 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #1424 in FIG. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in para. [0274]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-3, 13, 17-18, 22-23, and 25 are objected to because of the following informalities:  
Claims 1 and 22 recite “(c)/(3)…wherein an expression profile of the plurality of expression profiles associated with a cell label of the cell labels…comprises a number…”. To clarify that the phrase “associated with a cell label of the cell labels” refers to the expression profile and not the plurality of expression profiles, the claim should be amended to recite “…(c)…wherein an expression profile of the plurality of expression profiles is associated with a cell label of the cell labels…and comprises a number…”.
Claim 1 recites “(e)…based on plurality of synthetic doublet expression profiles generated in step (d)”, which is a grammatical error and should recite “…based on the plurality of synthetic doublet expression profiles generated in step (d)”.
Claim 1 recites “…(e) identifying an expression profile of the plurality of expression profiles associated with a cell label of the cell labels…”. To clarify that the phrase “associated with a cell label of the cell labels…” is intended to modify the identified expression profile, and not the plurality of expression profiles, the claim should be amended to recite “…identifying an expression profile associated with a cell label of the cell labels of the plurality of stochastic barcodes from the plurality of expression profiles as a singlet…”.
Claim 2 recites “…wherein the plurality of multiplets comprises…”. To clarify that the plurality of multiplets refers to the plurality of synthetic multiplet expression profiles, the claim should be amended to recite “…wherein the plurality of synthetic multiplet expression profiles comprises…”.
Claims 3, 13, and 17, recite “…(c) identifying an expression profile of the plurality of expression profiles associated with a cell of the plurality of cells…”, “…wherein identifying the expression profiles of the plurality of expression profiles associated with the the expression profiles of the plurality of expression profiles associated with the cell of the plurality of cells…”, and “identifying the expression profile of the plurality of expression profile of the plurality of expression profiles associated with the cell of the plurality of cells…”, respectively. To clarify that the phrase “associated with a cell of the plurality of cells…” is intended to modify the identified expression profile, and not the plurality of expression profiles, claim 3 should be amended to recite “…(c) identifying an expression profile associated with a cell of the plurality of cells from the plurality of expression profiles as a singlet…” and claims 13 and 17 should be amended to recite “…identifying the expression profile associated with the cell of the plurality of cells from the plurality of expression profiles…” in both the preamble and step (2) of claim 13 and in claim 17.
Claim 17 recites “…projecting the expression profile of the plurality of the plurality of expression profiles…”, which is a typographical error and should recite “…projecting the expression profile of the plurality of expression profiles…”.
Claim 18 recites “…wherein projecting the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) from the expression profile space into the lower dimensional projection space to generate the projected expression profiles of the plurality of synthetic multiplet expression profiles comprises: projecting the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) from the expression profile space into the lower dimensional projection space to generate the projected expression profiles of the plurality of synthetic multiplet expression profiles comprises using a t-distributed stochastic neighbor embedding (tSNE) method”; to correct the grammatical error of “…comprises: projecting…comprises using a t-distributed stochastic neighbor embedding (tSNE) method” and to reduce redundancy within the claim, the claim should be amended to recite “…wherein projecting the expression profiles of the plurality of synthetic multiplet expression profiles generated in profiles comprises: using a t-distributed stochastic neighbor embedding (tSNE) method”;
Claim 23 recites “…for an expression profile of the plurality of expression profiles associated with a cell label of the cell labels…”. To clarify that the phrase “associated with a cell label of the cell labels…” is intended to modify the identified expression profile, and not the plurality of expression profiles, the claim should be amended to recite “…for an expression profile associated with a cell label of the cell labels of the plurality of barcodes and from the plurality of expression profiles, determining a number..”, such that the expression profile is associated with a cell label and is from the plurality of expression profiles.
Claim 25 recites “…(c) identifying a profile of the plurality of profiles associated with a cell of the plurality of cells…”. To clarify that the phrase “associated with a cell of the plurality of cells…” is intended to modify the identified profile, and not the plurality of profiles, the claim should be amended to recite “(c) identifying a profile associated with a cell of the plurality of cells from the plurality of profiles as a singlet…”.
Appropriate correction is required.

Claim Interpretation
Independent claims 1, 3, and 25 recite “targets”. Applicant’s specification at para. [0103] defines the word “target” to refer to a composition which can be associated with a barcode, including oligonucleotides, DNA, mRNA, microRNA, tRNA, etc. Therefore, the term target is interpreted to mean the entity to which the barcode is attached (e.g. an RNA molecule).
Claim 4 recites “…if the expression profile is identified as a multiplet in (c), removing the expression profile from the plurality of expression profiles received in (a). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 11-15 and 23-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite for recitation of “(a)…to create a plurality of stochastically barcoded targets for each cell of the plurality of cells, wherein each of the plurality of stochastic barcodes comprise a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical label sequence…; (b) obtaining sequencing data of the plurality of stochastically barcoded targets…; (c) determining a plurality of expression profiles associated with cell labels of the plurality of stochastic barcodes…a cell label of the cell labels of the plurality of stochastic barcodes..”.; (d)…the plurality of stochastic barcodes….”. It’s unclear if claim 1 intends to recite creating a plurality of stochastically barcoded targets for each cell of the plurality of cells, or if the claim only intends to require creating a plurality of stochastically barcoded targets corresponding to each cell (e.g. a single plurality of stochastically barcoded targets), given the rest of the claim refers to “the plurality of stochastic barcodes”, rather than the plurality of stochastic barcodes for each cell. If Applicant intends for the plurality of stochastically barcoded targets to be created for 
Claims 1 and 22, and claims dependent therefrom, are indefinite for recitation of “(c)/(3)…wherein an expression profile of the plurality of expression profiles associated with a cell label of the cell labels…comprises a number of molecular labels with distinct sequences associated with the cell label and each target of the plurality of targets in the sequencing data”. Claims 1 and 22 previously recite “…barcoding a plurality of targets in a plurality of cells” in steps (a) and (1), respectively. Given the term “target” is defined as a composition that a barcode can be added to, such as an RNA molecule, the plurality of targets includes molecules from all the plurality of cells. Given claims 1 and 22 recite an expression profile associated with a cell label, and that that expression profile comprises molecular labels with distinct sequences associated with the cell label and each target sequence in the sequencing data (which would include targets from all the cells), it’s unclear if the expression profile is intended to comprise molecular labels specific to the cell label of the 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “(e) identifying an expression profile….based on [the] plurality of synthetic doublet expression profiles generated in (d)”. .A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “(d)…a plurality of synthetic multiplet expression profiles”, and the claim also recites “[the] plurality of synthetic doublet expression profiles generated in (d)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely the plurality of synthetic multiplet expression profiles…”.

Claim 1, and claims dependent therefrom, are indefinite for recitation of “(e) identifying an expression profile of the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes”. It’s unclear the limitation intends to require that the identified expression profile is “associated with a cell label of the cell labels of the plurality of stochastic barcodes” or if the plurality of expression profiles are “associated with a cell label of the cell labels of the plurality of stochastic barcodes”. If Applicant intends for the plurality of expression profiles to be associated with a cell label of the cell labels of the plurality of stochastic barcodes, there is insufficient antecedent basis for “the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes” because claim 1 only previously recites “(c)…a plurality of expression profiles associated with cell labels of the plurality of stochastic barcodes”.  As such, the metes and bounds are unclear. For purpose of examination, the limitation is interpreted to mean “(e) identifying an expression profile of the plurality of expression profiles associated with the cell labels of the plurality of stochastic barcodes” or “(e) identifying an expression profile of the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes from the plurality of expression profiles as a singlet…”.
Claim 11, and claims dependent therefrom, are indefinite for recitation of “…wherein the number of the plurality of synthetic multiplet expression profiles is approximately a percentage of…”. The term "approximately" in claim 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it’s unclear in what way determining the a percentage of…”.
Claims 12 and 15 are indefinite for recitation of “…wherein the percentage is approximately 10%”. The term "approximately" in claims 12 and 15 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the percentage is 10%.
Claim 13, and claims dependent therefrom, are indefinite for recitation of “wherein identifying the expression profile of the plurality of expression profiles….based on the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) and the expression profile comprises:…”. Claim 3, from which claim 13 depends, recites “(c) wherein identifying the expression profile of the plurality of expression profiles….based on the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b).”, but does not recite “..in (b) and the expression profile”. Therefore, it’s unclear if claim 13 intends to further require that the identifying step is further based on the expression profile, or if the limitation intends to only further limit the identifying step of claim 3 to require the limitations following the comprises phrase. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “wherein identifying the expression profile of the plurality of expression profiles….based on the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) comprises:…”, such that the claim serves to further limit the identifying step to comprise the subsequently recited steps.
Claim 23, and claims dependent therefrom, are indefinite for recitation of “…determining a number of molecular labels with distinct sequences associated with the cell label and each target of the plurality of targets in the sequencing data” for the same reasons discussed above regarding the expression profile comprising “molecular labels with distinct sequences…” for claims 1 and 22 discussed above. That is, it’s unclear if the molecular labels are intended to be specific to the cell label and thus are associated with each target with the cell label, or if the molecular labels are intended to be associated with targets (e.g. nucleic acid molecules) from all the cells based on “associated with each target of the plurality of targets in the sequencing data”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the molecular labels with distinct sequences are associated with the cell label; given the molecular label is part of a barcode on a target, each of the molecular labels necessarily associated with each target of that cell.  
Claim 24 is indefinite for recitation of “…wherein determining the number of molecular labels with distinct sequences associated with the cell label and each target of the plurality of targets in the sequencing data comprises: for one or more of the plurality of targets, (1) counting the number of molecular labels with distinct sequences associated with the target in the sequencing data”. Claim 22, from which claim 24 depends, recites “(2) obtaining sequencing data of the plurality of barcoded targets”, and claim 23, from which claim 24 depends, recites “for an expression profile of the plurality of expression profiles associated with a cell label of the plurality of cell labels…determining a number of molecular labels…”. Given the sequencing data corresponds to the plurality of barcodes (i.e. the plurality of cell labels), but claim 23 recites determining a number of molecular labels with distinct sequences for an expression profile associated with a cell label, it's unclear if claim 24 intends for the step of determining the determining the number of molecular labels with distinct sequences associated with the cell label the cell label of the expression profile, or if the claims intend to require counting a number of molecular labels with distinct sequences for the target in the sequencing data for the cell label. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the number of molecular labels with distinct sequences are counted for the target for the cell label in the sequencing data.
Claim 24 is indefinite for recitation of “…estimating the number of the target based on the number of molecular labels with distinct sequences associated with the target…”. The metes and bounds of the limitation “estimating the number of the target” is unclear because it’s unclear what number is being estimated for the target. Furthermore, it’s unclear if the number of a target is intended to be the same as the number of molecular labels associated with the target, given the number of molecular labels associated with the target is a number for the target (e.g. a number of molecules originating from the target). As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0076] discloses that barcodes with molecular labels that are unique for each cell label can be used to count the number of molecules in each cell, and para. [0084] discloses digital counting refers to estimating a number of target molecules in a sample by determining a number of unique labels that have been associated with targets in a sample. For purpose of examination, the limitation is interpreted to mean the number of the target is the count of the number of molecular labels associated with the target.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-18, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 3, and 25 being representative) is directed a method for identifying a multiplet expression profile. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes groupings of abstract ideas:
(c) determining a plurality of expression profiles associated with cell labels of the plurality of stochastic barcodes from the sequencing data obtained in (b), wherein an expression profile of the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes comprises a number of molecular labels with distinct sequences associated with the cell label and each target of the plurality of targets in the sequencing data;
(d) generating a plurality of synthetic multiplet expression profiles from the plurality of expression profiles associated with the cell labels of the plurality of stochastic barcodes determined in (c); and
and (e) identifying an expression profile of the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes as a singlet or a multiplet based on plurality of synthetic doublet expression profiles generated in (d).
Claim 3 recites the following steps which fall under the mental processes groupings of abstract ideas:
(a) receiving a plurality of expression profiles of a plurality of cells, wherein the plurality of expression profiles comprise an occurrence of each target of a plurality of targets for each cell of the plurality of cells;
(b) generating a plurality of synthetic multiplet expression profiles from the plurality of expression profiles of the plurality of cells;
and (c) identifying an expression profile of the plurality of expression profiles associated with a cell of the plurality of cells as a singlet or a multiplet based on expression profiles of the plurality of synthetic multiplet expression profiles generated in (b).
Claim 25 recites the following steps which fall under the mental processes groupings of abstract ideas:
(a) receiving a plurality of profiles of a plurality of cells; 
(b) generating a plurality of synthetic multiplet profiles from the plurality of profiles of the plurality of cells; 
and (c) identifying a profile of the plurality of profiles associated with a cell of the plurality of cells as a singlet or a multiplet based on profiles of the plurality of synthetic multiplet profiles generated in (b).
The identified claim limitations falls into one of the groups of abstract ideas of mental processes for the following reasons. In this case, the step of determining expression profiles (claim 1) involves analyzing the sequencing data to determine an expression level for each of the cells, which amounts to a mere analysis of data. The steps of receiving a plurality of expression profiles in claim 23, or profiles in claim 25, of the plurality of cells involves reading a plurality of expression profiles, which can be practically performed in the mind. The step of generating a plurality of synthetic multiplet expression profiles (or multiplet profiles in claim 25) involves combining at least two of the expression profiles previously received/generated (e.g. by taking an average expression), which can be practically performed in the mind. Last, identifying an expression profile of the expression profiles (or profile of the plurality of profiles in claim 25) as a singlet or multiplet based on the plurality of synthetic mulitplet expression profiles involves comparing the expression profile to the synthetic multiplet expression profile to determine if the expression profile is a singlet or multiplet, which can be practically performed in the mind. As such, these limitations recite a mental process.
Dependent claims 2, 4-8, 11-18, and 22-26 further recite an abstract idea. Dependent claim 2 further recites the mental process of generating a plurality of multiplet expression profiles comprising a doublet, a triplet, or any combination thereof. Dependent claim 4 further recites the mental process of removing the expression profile from the plurality of expression profiles. Dependent claim 5 further recites the mental process of selecting a number of expression profiles of the plurality of expression profiles; and combining the expression profiles selected in (1) to generate the synthetic multiplet expression profile. Dependent claim 6 further recites the mental process of combining occurrences of the target in the expression profiles selected to generate an occurrence of the target in the synthetic multiplet expression profile. Dependent claim 7 further recites the mental process and mathematical concept of determining a sum of the occurrences of the target in the expression profiles selected. Dependent claim 8 further recites the mental process and mathematical concept of determining a weighted sum of the occurrences of the target [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial 
Claims 2-8, 11-18, and 23-26 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
(a) stochastically barcoding a plurality of targets in a plurality of cells using a plurality of stochastic barcodes to create a plurality of stochastically barcoded targets for each cell of the plurality of cells, wherein each of the plurality of stochastic barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical cell label sequence; and
(b) obtaining sequencing data of the plurality of stochastically barcoded targets.
The additional elements of claim 22 include: 
(1) barcoding the plurality of targets in the plurality of cells using a plurality of barcodes to create a plurality of barcoded targets for cells of the plurality of cells, wherein each of the plurality of barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two barcodes of the plurality of barcodes comprise different molecular label sequences, and wherein at least two barcodes of the plurality of barcodes comprise cell labels with an identical cell label sequence; and
(2) obtaining sequencing data of the plurality of barcoded targets.
The additional elements of claims 1 and 22 involving barcoding targets of a plurality of cells and obtaining sequencing data of the barcoded targets only serves to collect sequencing data used by the abstract idea, which amounts to necessary data gathering and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-8, 11-18, and 22-26 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-8, 11-18, and 23-26 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
(a) stochastically barcoding a plurality of targets in a plurality of cells using a plurality of stochastic barcodes to create a plurality of stochastically barcoded targets for each cell of the plurality of cells, wherein each of the plurality of stochastic barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical cell label sequence; and
(b) obtaining sequencing data of the plurality of stochastically barcoded targets.
The additional elements of claim 22 include: 
(1) barcoding the plurality of targets in the plurality of cells using a plurality of barcodes to create a plurality of barcoded targets for cells of the plurality of cells, wherein each of the plurality of barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two barcodes of the plurality of barcodes comprise different molecular label sequences, and wherein at least two barcodes of the plurality of barcodes comprise cell labels with an identical cell label sequence; and
(2) obtaining sequencing data of the plurality of barcoded targets.
The additional elements of stochastically barcoding a plurality of targets in a plurality of cells using barcodes comprising a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical cell label sequence is well understood routine and conventional. This position is supported by Wang et al. (Advances and Applications of Single-Cell Sequencing Technologies, 2015, Molecular Cell Review, 58, pg. 598-609), Jaitin et al. (Each cell counts: Hematopoiesis and immunity research in the era of single cell genomics, 2015, Seminars in Immunology, 27, pg. 67-71), and Grun et al. (Design and Analysis of Single-Cell Sequencing experiments, 2015, Cell, 163, pgs. 799-810). Wang et al. reviews single-cell sequencing technology (Abstract), which includes barcoding a plurality of RNA molecules (e.g. a plurality of targets), wherein the barcodes comprise unique molecular indexes (UMIs) used to label the original pool of RNA molecules (pg. 600, col. 1, para. 1 to col. 2, para. 1), and additionally are barcoded to label individual cells for multiplexed sequencing of the individual cells (pg. 599, col. 2, para. 2). Wang et al. further discloses the sequencing the barcoded RNA molecules (pg. 599, col. 2, para. 2 to pg. 600, col. 2, para. 1). Jaitin et al. reviews single cell genomics (Abstract), which includes performing single-cell RNA sequencing using random barcodes during cDNA synthesis prior to sequencing (pg. 68, col. 1, para. 1-2). Last, Grun et al. reviews the design and analysis of single-cell sequencing experiments (Abstract) and discloses common experimental protocols for single-cell sequencing that include utilizing UMIs in addition to cell barcodes (Figure 1; pg. 803, col. 1, para. 2 to pg. 804, col. 1, para. 1).  
Therefore, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ilicic et al. (Classification of low quality cells from single-cell RNA-seq data, 2016, Genome Biology, 17:29, pg. 1-15)

Conclusion
No claims are allowed.
Claims 1-8, 11-18, and 22-26 are free of the art.
Independent claim 1 recites “(d) generating a plurality of synthetic multiplet expression profiles from the plurality of expression profiles associated with the cell labels of the plurality of stochastic barcodes determined in (c); and (e) identifying an expression profile of the plurality of expression profiles associated with a cell label of the cell labels of the plurality of stochastic barcodes as a singlet or a multiplet based on plurality of synthetic doublet expression profiles generated in (d).”. Similarly, independent claim 3 recites “(c) identifying an expression profile of the plurality of expression profiles associated with a cell of the plurality of cells as a singlet or a multiplet based on expression profiles of the plurality of synthetic multiplet expression profiles generated in (b).”, and independent claim 25 recites “(b) generating a plurality of synthetic multiplet profiles from the plurality of profiles of the plurality of cells; and (c) identifying a profile of the plurality of profiles associated with a cell of the plurality of cells as a singlet or a multiplet based on profiles of the plurality of synthetic multiplet profiles generated in (b).”. Accordingly, claims 1, 3, and 25 involve generating a plurality of synthetic multiplet expression profiles (or profiles in claim 25) from a plurality of expression profiles generated from sequencing barcoded targets, and then classifying 
The closest cited prior art, Ilicic et al., discloses a method for classifying low quality cells from single-cell RNA-seq data (Abstract), wherein the low quality cells include capture sites that contain multiple cells (i.e. multiplets) (pg. 2, col. 2 , para. 1), and discloses training a machine learning model using a set of training gene expression profiles and using the machine learning model to classify a gene expression profile as low quality (e.g. as multiplet) (Fig. 1, pg. 6, col. 1, para. 4 to col. 2, para. 1). However, Ilicic et al. does not disclose that the training set of expression profiles are synthetic multiplet expression profiles generated from a plurality of expression profiles that are then being classified using the trained model; that is, Iicic et al. does not show generating a plurality of synthetic multiplet expression profiles and identifying an expression profile of a plurality of expression profiles as a multiplet based on the synthetic multiplet expression profiles. 
Dependent claims 2, 4-8, 11-18, 22-24, and 26 are free of the art for the same reasons discussed above for independent claims 1, 3, and 25.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631